Citation Nr: 0941757	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral tinnitus; 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to January 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefit sought on appeal.

The Veteran had requested a hearing before a travel board.  
In September 2008 the Veteran did not appear for his hearing, 
and so the request is deemed withdrawn.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied a claim 
of entitlement to service connection for tinnitus, finding 
that new and material evidence had not been submitted. 

2.  The evidence added to the record since April 2005, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The record before the Board places the evidence in 
relative equipoise as to whether the Veteran has tinnitus 
that is reasonably the result of military service.


CONCLUSION OF LAW

1.  The April 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the April 2005 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  A tinnitus disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

By way of background, in a December 2002 rating decision, the 
RO denied entitlement to service connection for tinnitus and 
found the Veteran had not submitted new and material evidence 
sufficient to reopen a claim for bilateral hearing loss.  The 
Veteran did not appeal that decision and it became final.  In 
an April 2005 rating decision, the RO denied entitlement to 
service connection for tinnitus, finding that the Veteran had 
not submitted new and material evidence to reopen the claim, 
and granted service connection for bilateral hearing loss.  
The veteran did not appeal the rating decision and it became 
final.  See 38 U.S.C.A. § 7105.  In the July 2006 rating 
decision, the RO denied service connection for tinnitus, 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  The Veteran appealed this 
rating decision.  

The issue for consideration is whether new and material 
evidence has been received to reopen the claim.  While the RO 
did address the tinnitus claim on the merits, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

The evidence of record at the time of the April 2005 rating 
decision denying the Veteran's claim of entitlement to 
service connection for tinnitus consisted of service 
treatment records, VA treatment records, which consisted 
largely of vocational rehabilitation development notes, and a 
February 2005 VA audiological examination.     

Based on the evidence as described above, the RO in April 
2005 denied the claim of entitlement to service connection 
for tinnitus, finding the Veteran had not submitted new and 
material evidence to reopen the claim.   

The evidence added to the record since the last final April 
2005 rating decision includes: a statement from the Veteran's 
father and a statement from the Veteran's sister, both 
stating that the Veteran had complained to them about his 
hearing and ringing in his ears when he came home during 
service and immediately afterwards; statements from the 
Veteran, stating he denied having tinnitus when asked in 
service because he did not know what the term meant; an 
incomplete article with no credited author or source, 
downloaded from an internet website; and VA treatment records 
dated 2004 to August 2005.  

These two 2006 private statements were not previously before 
agency decision makers and are not cumulative or redundant of 
evidence associated with the claims file at the time of the 
April 2005 denial.  As such, they are "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Furthermore, because this 
evidence suggests that the tinnitus was incurred in service, 
it relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the Veteran's claim of entitlement to service 
connection for tinnitus is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the June 2007 statement of the 
case and the December 2007 supplemental statement of the case 
following the July 2006 rating decision on appeal, the Board 
may proceed with appellate review at this time without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

Service Connection

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d), see also 38 
C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the Veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that there is competent 
evidence that the Veteran currently has tinnitus.  See the 
February 2005 VA examination.  The Veteran has also provided 
competent lay evidence that he has tinnitus or ringing in the 
ears.  The Veteran is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The record also shows that the Veteran was exposed to 
excessive noise while in service and that his bilateral 
hearing loss was diagnosed and tested extensively in service.  
The service treatment records contain the November 1988 
audiology evaluation during the Veteran was asked whether he 
had had ear infections, dizziness, and tinnitus and his 
negative reply was noted.  While the November 1988 evaluation 
indicated that the Veteran denied having tinnitus, the Board 
finds entirely credible the Veteran's testimony that he had 
no understanding of the term in 1988.  See August 2006 notice 
of disagreement statement.   

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the Veteran's tinnitus and his in-
service noise exposure.  In this regard, the Board finds that 
the evidence is in equipoise.

On his April 2006 claim and through all of his statements, 
the Veteran has consistently stated he has experienced 
symptoms of tinnitus since his time in service.  Further the 
Veteran has submitted statements from his father and sister 
attesting to the Veteran's complaints about ringing in his 
ears when he came home from service.

The conclusion of the examiner after the February 2005 VA 
audiological examination that the Veteran did not have 
tinnitus in service was based upon the summary of the 
Veteran's reply in the November 1988 audiology evaluation.        

The Board again acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss ringing in his ears and other 
experienced symptoms, as he is competent to describe being 
exposed to loud noise, such as the noise of weapons fire.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Certainly, the Veteran is not competent to etiologically 
relate his tinnitus to service; however, the Board concludes 
that he is competent to testify to observable symptoms since 
service.  The Board finds that his statements are credible, 
as the record demonstrates that he was exposed to noise in 
service, that his hearing loss was diagnosed in service, and 
that service connection for hearing loss due to such noise 
exposure is already in effect.  The relative absence of any 
prolonged post service excessive noise exposure without ear 
protection is also noted.  When, after careful consideration 
of all procurable and disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The Board finds reasonable doubt in this case and, therefore, 
that entitlement to service connection for bilateral tinnitus 
is warranted.  The appeal is granted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.  The Veteran is 
not prejudiced by the Board's appellate review.


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


